In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00075-CR



     REBECCA DALE CARTER BRANCH, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 47723-B




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER

            Appellant Rebecca Dale Carter Branch appeals from her conviction of possession of a

controlled substance. On December 2, 2020, Branch’s court-appointed appellate counsel filed an

Anders1 brief, and on January 5, 2021, Branch filed a pro se motion for access to the appellate

record for purposes of preparing a response to her counsel’s Anders brief. Branch’s motion for

access to the appellate record is granted. Under Kelly v. State,2 we are required to enter an order

specifying the procedure to be followed to ensure Branch’s access to the record.

            On January 5, 2021, Branch’s appointed counsel informed this Court that he mailed a

complete paper copy of the appellate record to Branch.               On February 4, 2021, this Court

forwarded a copy of the sole digitally recorded exhibit that was part of Branch’s appellate record

to prison officials at the Texas Department of Criminal Justice’s Murray Unit and ordered those

officials to afford Branch a means of reviewing that exhibit. Allowing fifteen days from the date

of this order for the record to be delivered to Branch and for her to review the sole digitally

recorded exhibit that is part of that record and giving Branch thirty days to prepare her pro se

response, we hereby set March 22, 2021, as the deadline for Branch to file her pro se response to

her counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT

DATE:               February 4, 2021


1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                          2